PER CURIAM.
The abcve-entitled writs of error, Nos. 1,225, 1,226, 1,227, and 1,228, involve, respectively, the same question presented and herewith decided in No. 1,196 (White River Savings Bank of White River Junction, Vermont, v. City of Superior, 148 Fed. 1). The issue, however, arose in each case upon demurrer to the complaint, upon bonds of like character, under the authority of the charter of 1889. The demurrers were sustained by the Circuit Court, and the complaint in each case dismissed.
In conformity with the decision above ‘ mentioned, in No. 1,196, the judgment in each case is affirmed.